Mr. Justice Burke,- specially concurring: Prior to 1935, section 5 of chapter 77 of the act in regard to judgments and decrees read: “No execution shall issue against the body of the defendant, except when the judgment shall have been obtained for a tort committed by such defendant, or unless the defendant shall have been held to bail upon a writ of capias ad satisfaciendum [respondendum] as provided by law, or shall refuse to deliver up his estate for the benefit of his creditors. ’ ’ This section was amended in 1935 so that it now reads (sec. 5, ch. 77, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 107.155]): “No execution shall issue . . . except when the judgment shall have been obtained for a tort committed by such defendant, and it shall appear from a special finding of the jury, or from a special finding by the court, if the case is tried by the court without a jury, that malice is the gist of the action, and except when the defendant shall refuse to deliver up his estate for the benefit of his creditors.” Prior to the 1935 amendment of section 5, a capias ad satisfaciendum could issue on any tort judgment. A defendant apprehended under such a capias could be released on application to the county court under the provisions of the Insolvent Debtors’ Act, (ch. 72, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 109.378 et seq.]), provided the court determined that malice was not the gist of the action. Under the 1935 amendment the clerk is not permitted to issue a capias ad satisfaciendum except where the judgment has been obtained for a tort committed by such defendant and where it shall also appear that the jury or the court (if the case is tried without a jury) made a special finding that malice was the gist of the action. Hence, under the statute as amended, in a tort case the clerk is not permitted to issue a capias ad satisfaciendum in the absence of a special finding. When such a capias issues and the defendant feels himself aggrieved by the action, his remedy now is to apply to the court where the judgment was rendered, to have such execution quashed. Therefore, the only change made by the 1935 amendment is to require the court or the jury to make a special finding that malice is the gist of the action. Under the law, prior to the 1935 amendment, in order to determine whether malice was the gist of the action, it was necessary for the county judge to determine that question from the pleadings and the transcript of evidence. Thus, controversies arose in nearly all cases. The purpose of the amendment was to remove the cause of these controversies by requiring a special finding that malice is or is not the gist of the action. Where a verdict or a finding of “guilty” is returned against a defendant, and also a special finding by the court or jury that malice is the gist of the action, the court may in a proper case sustain the verdict or finding of “guilty” and enter judgment thereon, and yet set aside the special finding of malice. Thus, under the amendment of 1935, the court, where the judgment is entered, retains jurisdiction to determine whether the finding that malice is the gist of the action, shall stand as a part of the judgment, or whether it shall be set aside. It is no longer necessary or proper to go into the county court to determine that issue. Under the provisions of the Insolvent Debtors’ Act (ch. 72, Ill. Rev. Stat. 1939) the county court still retains jurisdiction of cases where a defendant (judgment debtor) refuses to deliver up his estate for the benefit of his creditors. I have carefully studied the case of Ingalls v. Raklios, 373 Ill. 404. It clearly appears from the record in that case that the trial court did not make a finding that malice was the gist of the action. Therefore, there was no attempt to comply with the provisions of section 5. The majority opinion herein assumes that the opinion in the Raklios case speaks of the judgment as not embracing the finding. A careful reading of the Raklios case convinces me that the court uses the word “judgment” as embracing the finding as well as the judgment. I quote from page 406 of the Raklios opinion “The pertinent parts of the judgment are ‘ Court makes special finding of malice. . . . ’ ’ ’ Continuing on page 406, the opinion states that appellant’s contention in that case is “that the judgment in this case does not meet the statutory requirements, in that there is no special finding by the court that malice was the gist of the action.” On page 407 the court said: “Under section 5, as amended, the clerk of the court is not authorized to issue an execution against the body of the defendant, unless the judgment shows that it was entered upon an action for a tort committed by the defendant and that the judgment contains a special finding of the jury or of the court (if the case is tried without a jury) that malice was the gist of the action. . . . The- provisions requiring that before an execution for the body of the defendant shall issue the judgment shall show that the judgment was obtained for a tort committed by the defendant and that malice was the gist of the action, are mandatory, and if such findings do not appear on the face of the judgment, the clerk is without authority to issue the writ. . . . The statement in the judgment that the court found the defendant guilty as charged in plaintiff’s claim does not permit a reference to the complaint to determine whether the allegations of fact alleged therein made malice the gist of the action. ” It is not necessary to the validity of the judgment that any set form of words be used. In my opinion, the Supreme Court in the BaMios case used the word “judgment” in a broad sense. Where the court sustains the verdict of the jury that the defendant is guilty and also a special finding that malice is the gist of the action, by overruling the usual motions and entering a judgment on such findings, then the judgment embraces the findings. I agree with my colleagues that the judgment of the circuit court in the instant case should be affirmed, but I differ with them on their view of the intent of the opinion in the BaMios case. The only question before the court in that case was whether there was a special finding by the court that malice was- the gist of the action. The Supreme Court was of the opinion that the record did not show that there was any such special finding. The opinion in that case did go on to say “that a defendant could be actuated by malice in committing a tort against the plaintiff and yet malice not be the gist of the action.” However, the court in that case did not discuss whether malice was the gist of the tort of which the defendant was found guilty. The court merely stated that a defendant “could- be actuated by malice in committing a tort” without such malice being the gist of the action. The majority opinion herein also quotes from Lipman v. Goebel, 357 Ill. 315, wherein the term ‘ ‘ malice ’ ’ and the ‘ ‘ gist of the action ’ ’ are defined. My colleagues apparently are of - the opinion that the Raklios case changes the classifications heretofore recognized of actions where malice is the gist thereof. Toward the end of the Ralclios opinion, the court cites with approval First Nat. Bank of Flora v. Burkett, 101 Ill. 391, where at p. 394, the court said: “In the case of Harpham v. Whitney, 77 Ill. 32, the case of Mitchell v. Jenkins, 5 B. & A. 594, was referred to as defining malice. It was there said by Parke, J., ‘that the term “malice” in this form of action, is not to be considered in the sense of spite or hatred against an individual, but of malus animus, and as denoting that the party is actuated by improper and indirect motives. ’ That definition was applied in a case of malicious prosecution. The term has been defined: ‘A formed design of doing mischief to another,’ — ‘a wicked intention to do an injury to another. ’ Thus the forsaking of a husband or wife of the other, without - sufficient cause, is said to be a malicious abandonment. Malicious mischief is the wanton or reckless destruction of or injury to property. It in some cases implies a wrong inflicted on another with an evil intent or purpose, and this is the sense in which it is employed in this statute. It requires the intentional perpetration of an injury or wrong on another. The wrong and intention to commit the injury are necessary to deprive the party of the right to a discharge from arrest or imprisonment. In this case there was an intentional wrong, little, if anything, short of a criminal act, and it was malicious, in the statutory sense. “Being malicious, was it the gist of the action? The gist is defined to be the cause for which an action will lie, — the ground or foundation of a suit, without which it would not be maintainable, — the essential ground or object of a suit, without which there is not a cause of action. In this case an action on the case could not have been maintained had not the defendant wrongfully and dishonestly drawn the money for which the hogs were sold, and for which he had given a draft to the bank on Green, Huddleson & Co., and for which draft the bank paid him. This fraud was of the essence or foundation of the action, and in the statutory sense it was both wicked and malicious. ’ ’ The doctrine in the above cited case, which the court approved in the Raklios case, arose out of a situation where a party shipped a lot of hogs to a commission merchant in Cincinnati for sale, taking a bill of lading from the railroad company, after which he applied for and obtained a loan of $400 from the bank, giving the bank a sight draft on the commission merchant and pledging the bill of lading, which he attached to the draft, and then before the draft was presented, collected the entire sum due from the commission men, leaving nothing to pay his draft, which was protested. The court held that this constituted an intentional wrong and was malicious, and that such malice was the gist of the action. In Lipman v. Goebel, supra,our Supreme Court held that malice may be made the gist of the action in a tort action if properly pleaded, even though some other form of action might lie. In the case at bar the jury returned a verdict of guilty and a special finding that the conduct of the defendant in the operation of his automobile was of such reckless character as to amount to wilful and wanton misconduct. Under the authority of the Raklios case this special finding was not in compliance with section 5, as amended in 1935, in that it did not find that malice was the gist of the action. Inasmuch as the jury did not find that malice was the gist of the action, there was no compliance with section 5, and hence it is unnecessary for this court to now announce how we would rule if under the same set of facts the jury had brought- in a finding that malice was the gist of the action. It is worthy of observation that section 5 of ch. 77, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 107.155], by its express language prohibits the issuance of a capias ad satisfaciendum unless, first, the judgment shall have been obtained for a tort committed by the defendant, and, second, that it shall appear from a special finding of the jury or court that malice is the gist of the action. Thus the legislature clearly recognized the distinction between the finding and the judgment. "Where the finding by court or jury is finally sustained, it becomes merged in the judgment and a part thereof. As stated in a dissenting opinion filed before the rehearing was granted, I am of the opinion that the defendant should prevail and the judgment should be sustained, based on the other points raised. Prior to the present proceeding the defendant had been discharged as the result of the issuance of a writ of habeas corpus. The order then discharging the defendant was a final order, and being a civil case the plaintiffs had a right to appeal. No appeal was prosecuted. The order of discharge having disposed of the controversy a plea of res judicata was appropriate. Subsequently, on the demand of plaintiffs, the clerk issued an alias writ of capias ad satisfaciendum. I do not know by what authority the clerk has the right to issue an alias writ of capias ad satisfaciendum. Defendant moved to quash this writ, which motion was sustained by the court. The basis for releasing the defendant in the habeas corpus proceeding was that the plaintiffs had failed to pay defendant’s board in dne time. The plaintiffs maintain that the discharge of the defendant in the habeas corpus proceeding was because of failure to observe a form required by law, and that under the provisions of section 26, ch. 65, Ill. Eev. Stat. 1939 (section 26 of the Habeas Corpus Act) defendant may be again imprisoned. I am of the opinion that the discharge of defendant under the habeas corpus proceeding was. not because of the failure to observe a form required by law. The fact that the statute declares that the creditor “shall” advance the board shows clearly that such payment in advance was not intended to be a mere form. Plaintiffs suggest that the only way they can collect their judgment is by proceeding under the capias ad satisfaciendum. It is patent, however, that plaintiffs have the right to collect their judgment in any lawful manner. If plaintiffs’ argument is valid then there is no reason why a creditor may not advance the board for one week, then fail to advance it for the succeeding week, and then after the debtor has been released and is attempting to earn a livelihood, cast him into prison again, thereby playing with him like a cat with a mouse, and snapping him in and out of prison at will. I am of the opinion that the court was right in discharging the defendant in the habeas corpus proceeding, and also in sustaining the motion to quash the writ of capias ad satisfaciendum.